DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 2/24/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's communication filed 2/24/2022 is sufficient to obviate the prior drawing & claim objections, as well as the 112(b) rejections. Applicant's claim amendments add the language of claim 2 to the independent claims. Applicant's arguments related thereto have been fully considered but are respectfully not persuasive. The grounds of rejection in question is a 103 rejection over US 2007/0007043 (Dewey) in view of US 2009/0084555 (Lee).

The following is from pages 15 & 16 as-filed of the Remarks (underlined emphasis is Applicants'). The examiner's response is presented in-line with the Remarks, [bolded and in brackets].
Applicant argues:
"However, neither the seat 13 [of Lee] nor the activating sleeve 18 of Lee comprises an arrangement arranged to restrict fluid flow through a flow path arranged to let drilling fluid through a drill bit. [Seat 13 of Lee (A) is a restriction to the flowbore and thus will inherently restrict fluid flow through it by reducing the size of the flowpath, and (B) provides a landing seat for ball 14, which blocks flow through the seat entirely. In both of these interpretations the seat is "arranged to restrict flow through the flow path arranged to let fluid through". With respect to the narrower interpretation of (B), there is nothing in the claim limitation which precludes an additional element, ball 14 in this case, from interacting with seat 13. The limitation is recited functionally, not structurally, which is broader and does not preclude either of the above interpretations] Particularly, it is the ball 14, not the seat 13, of Lee which "initially" prevents the flow of fluid through the ball-drop activated tool of Lee… [The claim does not require "preventing the flow", but only "restricting" it. But even if the claim did require "preventing the flow", there is nothing improper about an additional element that interacts with 13 to meet the broadly recited functional limitation. The seat is part-and-parcel to the "preventing the flow" even if the ball is also necessary] The seat 13 itself is not arranged to restrict fluid flow through the tool of Lee. [This is inaccurate because (A) the seat 13 represents by itself a restriction to the diameter of the flowpath, as is necessary to catch ball 14, and will therefore inherently create a restriction to fluid flow even without the ball landing on it; and (B) the seat 13 is half of the structure which blocks flow. Without the seat, the ball falls through the tool and does not block flow at all] Additionally, it is noted that the only time the ball 14 interacts with the tool of Lee (the ball 14 is not deployed with the tool of Lee), is when it is seated against seat 13… [This is moot and not excluded by the broadly recited claim limitation, as best evidenced by dependent claim 12 & newly submitted claim 20. The ball is still part of the functionally recited "assembly", even if it is at the surface when the tool is deployed. This argument attempts to improperly import limitations into the independent claims from the specification where they are not required, as clearly evidenced by dependent claim 20. This is improper as Applicant themselves note in the final paragraph of the present specification. MPEP §2111.01, subsection II] Thus, the ball 14 does not include an arrangement in which a flow path through the drill bit is open [The ball is part of the overall system including that shown in fig 1 of Lee. Simply because it is not yet deployed downhole does not mean it is ipso facto not a sub element of the "assembly" or "arrangement" as a whole. Applicant's arguments attempt to semantically separate the ball from the "arrangement" even though they are still part of the same system and expressly taught as used together. There is nothing improper about this interpretation and the claim does not require any structure which obviates this interpretation. Rather Applicant has deliberately worded the claims broadly and functionally, as is their right, but presents narrow arguments, which is improper as Applicant themselves note in the final paragraph of the present specification. MPEP §2111.01, subsection II]".
	"Moreover, neither the seat 13 nor the ball 14 of Lee are configured to move from a first arrangement in which a flow path through a drill bit is open [fig 1 of Lee shows this "first arrangement", as used in the modification of Dewey], to a second arrangement in which the seat 13/ball 14 is arranged to restrict fluid flow through the flow path [fig 2 of Lee shows this "second arrangement", as used in the modification of Dewey] in response to a change in a flow of drilling fluid through the drill bit. For example, the seat [13] is stationary [seat 13 is shown as moving in the transition between figs 1 & 2 of Lee, as well as in figs 3(a)-3(d)] and only has a single arrangement providing fluid flow through the ball-drop activated tool of Lee [figs 3(a), 3(b), and 3(d) all are different "arrangements" that allow fluid flow through the tool of Lee]… Additionally, while the ball 14 of Lee may temporarily prevent fluid flow through the tool of Lee, the ball 14 is not configured to move from a first arrangement in which the flow path is open to a second arrangement restricting flow along the flow path in response to a change in a flow of drilling fluid through the drill bit… Instead, it is the ball 14 is itself only after it reaches the arrangement temporarily blocking fluid flow which causes change in the flow of fluid through the tool of Lee" [While the ball landing on the seat causes the pressure to change, it is figure 2 of Lee which is drawn to the "second arrangement", and which is reached by a change of fluid flow through the tool: ¶ 95 of Lee. In other words, Applicant is arguing that the "second arrangement" is figure 3(c) of Lee and the examiner points to figure 3(d) for the "second arrangement", which is reached by "a change in the flow of fluid through the tool" - ¶ 95].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 17-19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0007043 (Dewey) in view of US 2009/0084555 (Lee).
Independent claim 1: Dewey discloses a drill bit for drilling a bore (title; figs 3 & 5; figs 7 & 8), the drill bit comprising:
an outer housing (body 320);
a primary cutting structure ("stationary cutting structures 330" - ¶ 46) defining a cutting plane of a first diameter (figs 4 & 7 - ¶ 49);
a flow path arranged to let drilling fluid flow through the drill bit (375 - fig 3, 5, 7, & 8); and
a deployable blade assembly ("moveable cutter blocks 340" with "one or more links 380" and "moveable piston 370" - ¶ 46) at least partially located within the outer housing (figs 3, 5, 7, 8 all show at least a portion of the above-defined "deployable blade assembly" within body 320), the deployable blade assembly comprising a deployable cutting structure ("moveable cutter blocks 340" for both figs 3 / 5 & figs 7 / 8) and being arranged configured to be axially movable from a first position (fig 5 or fig 8; the cutting structures may actuate in either direction: "The moveable cutting structure may extend and retract along tracks disposed on a body of the cutting device" ¶ 15; "For example, instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400. In other embodiments, the piston 370 may be retracted and extended multiple times" - ¶ 59), in which the deployable cutting structure is recessed with respect to the primary cutting structure (Fig 5: "deployable cutting structure" 340 is circumferentially recessed relative to 330 between adjacent ones of 330 as seen in fig 6, and further illustrated by the comparison of fig 5 to fig 3. The claim does not require "axially recessed behind the primary cutting structure", for example. For fig 8: in "the position shown in FIG. 8, the moveable cutter blocks 340 would be retracted directly axially upstream to thereby reveal the stationary cutting structures 330" - ¶ 57), towards the cutting plane (transition from fig 8 to fig 7 results in 340 moving "towards the cutting plane"; same for the transition from fig 5 to fig 3; "For example, instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400. In other embodiments, the piston 370 may be retracted and extended multiple times" - ¶ 59), to a second position (fig 3 or fig 7; "For example, instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400. In other embodiments, the piston 370 may be retracted and extended multiple times" - ¶ 59);
wherein the deployable blade assembly is configured such that, when the deployable blade assembly is in the second position (figs 3 or 7), the deployable cutting structure defines a cutting diameter which is less than or equal to the first diameter (Clearly shown in fig 4 versus fig 6. For the embodiment of figs 7 & 8, fig 7 is radially smaller than the configuration of fig 8, and the disclosure of ¶ 57 teaches "retracted directly axially upstream").
Dewey further discloses that the actuation direction of piston 370 may be reversed so that "instead of retracting the piston 370, in other embodiments the piston 370 may be advanced to actuate the cutting devices" (¶ 59). This comprises a generic actuation mechanism configured to cause the deployable blade assembly to move from the first position (now fig 8 if the actuation reversal of ¶ 59 is used) to the second position (now fig 7 where the cutting devices are actuated by the "advance" of piston 370 per ¶ 59). However Dewey does not disclose the details of such arrangement or how the piston would be advanced as opposed to retracted.
However Lee discloses an actuation mechanism for controlling the operation of a downhole tool (title) that may be used to actuate a variety of downhole tools (¶ 84). The actuation mechanism configured to cause a tool assembly to move from a first position to a second position (¶ 61);
wherein the actuation mechanism is a blocking assembly ("ball-receiving seat 13" on "activating sleeve 18") configured to move from a first arrangement (figs 1, 3a & 3b), in which the flow path is open and fluid can flow through the flow path (ibid), to a second arrangement (figs 2 & 3d; ¶s 95 & 96), in which the blocking assembly is arranged to restrict fluid flow through the flow path (flow is restricted in figs 2 & 3d: ¶s 95 & 96), in response to a change in the flow of drilling fluid through the drill bit (ball 14 changes the flow: ¶s 95 & 96);
wherein the deployable blade assembly (340, taught by Dewey) is configured to move from the first position to the second position under the action of fluid pressure in response to the blocking assembly moving to the second arrangement (¶ 59 of Dewey).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the actuation mechanism taught by Lee to actuate the cutting assembly taught by Dewey. First, as discussed above, Dewey suggests such a modification in ¶ 59 but does not teach the details of the mechanism, thus forcing the reader to look elsewhere for a more detailed description. Lee teaches an actuation sleeve that is moved downhole towards the end of the bit, which is commensurate with the "advancing" of "piston 370" taught by Dewey in ¶ 59. Second, the actuation mechanism taught by Lee allows for the actuation of tools using conventional dropped balls (as cited above), but the mechanism also allows restricted fluid flow to bypass the ball so the bit can be cooled by the drilling fluid (¶ 34 of Lee). The structure taught by Lee provides all the motion necessary for the actuation taught by Dewey in ¶ 59 and provides the additional benefit of continuing to circulate drilling fluid to the bit to prevent damage to the bit.
	The rejection is discussed in more detail in the Response to Arguments section above and respectfully not repeated again here.

Claim 3: the change in the flow of drilling fluid through the drill bit increases a pressure differential across the blocking assembly (Lee: inherent to the landing of ball 14 on ball seat 13 as well as to the bypassed position of fig 3(d): "FIG. 3d then shows the fluid flow path through the system, which is at a higher pressure than the through flow in the deactivated mode of FIG. 3a, and such pressure is sufficient to trigger operation" - ¶ 95) to a threshold value (determined by "retainer ring 16" - ¶ 94).

Claim 4: the change in the flow of drilling fluid through the drill bit is an increase in the drilling fluid flow rate (this is "intended use" / "manner of operating" in an apparatus claim. The change in the flow taught by Lee is capable of being created by increasing the flow rate against ball 14. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art).

Claim 5: The combination discloses all the limitations of the parent claim, and Dewey further discloses a deformable release ("shear screw 350" - fig 3) arranged between the outer housing and the deployable blade assembly (fig 3);
wherein a first part of the deformable release is fixed with respect to the outer housing and a second part of the deformable release is fixed with respect to the deployable blade assembly (seen in the transition between figs 3 & 5 and between figs 7 & 8), restraining the deployable blade assembly in the first position (figs 3 & 7 are the "second position" as defined for claim 1 above);
wherein the deformable release is configured to deform ("shear screw") such that the deployable blade assembly can move with respect to the outer housing (seen in the transition between figs 3 & 5 and between figs 7 & 8) when a pressure differential across the deployable blade assembly reaches a deployment value (¶ 51).
 However ¶ 59 also teaches that this may be reversed, and that "instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400"). This would necessitate using the shear screw 350 in the retracted positions of figs 5 & 8. In other words, "instead of retracting the piston 370", and reversing the motion (¶ 59) clearly suggests that the shear pin is assembled and whole in the figures of 5 & 8, and broken when piston 370 is "advanced" (as opposed to "retracted) to the blade position of figs 3 & 7.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to reverse the motion of 370 and make the commensurate change to the shear screw. This is arguable anticipated by Dewey, which explicitly teaches such change to the motion of 370. However, since it is not expressly shown, the examiner opts for the 103 rejection and relies upon the teaching in ¶ 59 to suggest the modification.

Claim 6: Dewey discloses that the deformable release is threaded connector ("shear screw 350") but teaches that it breaks in response to a predetermined shear load (¶ 51) rather than a predetermined tensile load. However, the examiner has previously taken official notice (see MPEP §2144.03, subsection C, second paragraph) that it would have been obvious to the ordinary artisan to use a tensile failing frangible connector in place of the shear failing frangible connector already taught. This is a simple orientation change of the connector to align axially with the piston 370 to achieve the same result already performed by 350: holding the piston in place until sufficient fluid pressure is applied to break it. In other words, the difference between claim 6 and the prior art is the orientation of an element which is already taught in the prior art. The retaining function and manner of breaking the element are the same.

Claim 7: a lock (350) arranged to hold the deployable blade assembly in the second position (figs 3 or 7).

Claim 9: the deployable blade assembly comprises:
a piston located within the outer housing (360); and
a blade connected to the piston (340).

Claim 10: the piston and blade of the deployable blade assembly are arranged to move parallel to a longitudinal axis of the drill bit from the first position to the second position (figs 7 & 8 show some angle to the movement but the specification also teaches "directly axial" movement on "substantially parallel" tracks 422: ¶ 57).

Claim 11: the deployable cutting structure (340) is level with, or extends out from, the primary cutting structure (330) in an axial direction when the deployable blade assembly is in the second position (figs 3 & 7).

Independent claim 17: Dewey discloses a method of operating a drill bit (figs 3-8), the method comprising:
deploying the drill bit into a wellbore (figs 1 & 2), the deployed drill bit comprising an outer housing (310 & 320, fig 3), a primary cutting structure ("stationary cutting structures 330" - ¶ 46) defining a cutting plane of a first diameter (figs 4 & 7 - ¶ 49), a flow path arranged to let drilling fluid through the drill bit (375 - figs 3, 5, 7, & 8), a deployable blade assembly ("moveable cutter blocks 340" with "one or more links 380" and "moveable piston 370" - ¶ 46) at least partially located within the outer housing (figs 3, 5, 7, & 8) and comprising a deployable cutting structure ("moveable cutter blocks 340" for both figs 3 / 5 & figs 7 / 8), and an actuation mechanism ("moveable piston 370") configured to cause the deployable blade assembly to move, towards the cutting plane (transition from fig 8 to fig 7 results in 340 moving "toward the cutting plane"; same for the transition from fig 5 to 3), from a first position (fig 5 or 8; the cutting structures may actuate in either direction: ¶s 15 & 59) to a second position (figs 3 or 7; ¶ 59);
operating the drill bit (figs 3-8) with the deployable blade assembly (340) in the first position (figs 5 or 8) in which the deployable cutting structure is recessed with respect to the primary cutting structure (340 is retracted and recessed with respect to 330 in figs 5 & 8) to drill a bore with a first diameter (inherent to the position of figs 5 or 8);
operating the actuation mechanism to cause the deployable blade assembly to move, toward the cutting plane from the first position (figs 5 or 8) to the second position (figs 3 or 7);
moving the deployable blade assembly from the first position to the second position under the action of fluid pressure (¶ 40); and
operating the drill bit with the deployable blade assembly in the second position to drill a bore with a diameter equal to or less than the first diameter (figs 3 & 4 have a narrower diameter than that of figs 5 & 6; fig 8 has the same diameter as fig 7; ¶ 56).
Dewey further discloses that the actuation direction of piston 370 may be reversed so that "instead of retracting the piston 370, in other embodiments the piston 370 may be advanced to actuate the cutting devices" (¶ 59). This comprises a generic actuation mechanism configured to cause the deployable blade assembly to move from the first position (now fig 8 if the actuation reversal of ¶ 59 is used) to the second position (now fig 7 where the cutting devices are actuated by the "advance" of piston 370 per ¶ 59). However Dewey does not disclose the details of such arrangement or how the piston would be advanced as opposed to retracted.
However Lee discloses an actuation mechanism for controlling the operation of a downhole tool (title) that may be used to actuate a variety of downhole tools (¶ 84). The actuation mechanism configured to cause a tool assembly to move from a first position to a second position (¶ 61);
wherein the actuation mechanism is a blocking assembly ("ball-receiving seat 13" on "activating sleeve 18") configured to move from a first arrangement (figs 1, 3a & 3b), in which the flow path is open and fluid can flow through the flow path (ibid), to a second arrangement (figs 2 & 3d; ¶s 95 & 96), in which the blocking assembly is arranged to restrict fluid flow through the flow path (flow is restricted in figs 2 & 3d: ¶s 95 & 96), in response to a change in the flow of drilling fluid through the drill bit (ball 14 changes the flow: ¶s 95 & 96);
moving the deployable blade assembly (340 of Dewey) from the first position to the second position under the action of fluid pressure (¶ 59 of Dewey) in response to the blocking assembly moving to the second arrangement (purpose of the modification of Dewey in view of Lee).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the actuation mechanism taught by Lee to actuate the cutting assembly taught by Dewey. First, as discussed above, Dewey suggests such a modification in ¶ 59 but does not teach the details of the mechanism, thus forcing the reader to look elsewhere for a more detailed description. Lee teaches an actuation sleeve that is moved downhole towards the end of the bit, which is commensurate with the "advancing" of "piston 370" taught by Dewey in ¶ 59. Second, the actuation mechanism taught by Lee allows for the actuation of tools using conventional dropped balls (as cited above), but the mechanism also allows restricted fluid flow to bypass the ball so the bit can be cooled by the drilling fluid (¶ 34 of Lee). The structure taught by Lee provides all the motion necessary for the actuation taught by Dewey in ¶ 59 and provides the additional benefit of continuing to circulate drilling fluid to the bit to prevent damage to the bit.
	The rejection is discussed in more detail in the Response to Arguments section above and respectfully not repeated again here.

Independent claim 18: Dewey discloses a whipstock milling system, comprising:
a whipstock ("whipstock 200" - fig 2 & ¶ 32);
an anchor-packer ("anchor 300" - ¶ 32. Element number 300 is not used in figs 1 & 2, and would appear to be commensurate with element number 250, which is not used in the specification. In any case, an anchor-packer that supports the whipstock 200 is clearly taught: ¶s 20 & 32); and
the drill bit according to claim 1 (as described for claim 1 above and respectfully not repeated again here).

Claims 19 & 21: The drill bit / method according to claim 1 / 17, wherein the blocking assembly comprises an occluding member (can be drawn to either "ball 14" or "seat 13". Both restrict / "occlude" flow through the housing as discussed in the Response to Arguments section above) and a restraint configured to prevent the occluding member from escaping the outer housing (for ball 14: the "ball catcher" taught in ¶s 47 & 108. For just "seat 13", the seat is coupled to the collet and is not taught as leaving the body of the tool at all: ¶ 86).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2007/0007043 (Dewey) & US 2009/0084555 (Lee), in further view of US 3,105,562 (Stone).
Claim 8: The combination discloses all the limitations of the parent claim, but does not expressly disclose those of the present. Rather Dewey discloses a conventional shear pin 350 that is arranged to hold the deployable blade assembly in the second position (fig 3 or fig 7, as described in claim 1 above).
However Stone discloses an actuation mechanism lock ("ball 60 is urged by a helical spring 62, held in place in a socket 64 by a threaded plug 66, into a dimple 68 properly located in the outer surface of the piston 30 to lock it" - ¶ bridging cols 2 & 3) comprising an engagement member ("ball 60" - fig 1) in one of the outer housing (60 is at least partially within outer housing 12 - fig 1) and the deployable blade assembly (piston 30, which is commensurate with piston 370 of Dewey), biased (via spring 62) towards the other of the outer housing and the deployable blade assembly (60 is biased towards 30 by spring 62: fig 1); and
a recess arranged on the other of the outer housing and the deployable blade assembly ("dimple 68"), arranged to receive the engagement member when the deployable blade assembly is in the second position (fig 1; ¶ bridging cols 2 & 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the spring biased lock taught by Stone in place of the shear pin lock taught by Dewey. Dewey already discloses that the bit may be actuated multiple times (¶ 59). The use of the biased lock taught by Stone would thereby re-engage during such multiple actuations and therefore provide a re-usable lock and would obviate the need to replace the shear pin after every use.

Claims 17, 20, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0007043 (Dewey) in view of US 2,602,642 (Baker)
Independent claim 17: Dewey discloses a method of operating a drill bit (figs 3-8), the method comprising:
deploying the drill bit into a wellbore (figs 1 & 2), the deployed drill bit comprising an outer housing (310 & 320, fig 3), a primary cutting structure ("stationary cutting structures 330" - ¶ 46) defining a cutting plane of a first diameter (figs 4 & 7 - ¶ 49), a flow path arranged to let drilling fluid through the drill bit (375 - figs 3, 5, 7, & 8), a deployable blade assembly ("moveable cutter blocks 340" with "one or more links 380" and "moveable piston 370" - ¶ 46) at least partially located within the outer housing (figs 3, 5, 7, & 8) and comprising a deployable cutting structure ("moveable cutter blocks 340" for both figs 3 / 5 & figs 7 / 8), and an actuation mechanism ("moveable piston 370") configured to cause the deployable blade assembly to move, towards the cutting plane (transition from fig 8 to fig 7 results in 340 moving "toward the cutting plane"; same for the transition from fig 5 to 3), from a first position (fig 5 or 8; the cutting structures may actuate in either direction: ¶s 15 & 59) to a second position (figs 3 or 7; ¶ 59);
operating the drill bit (figs 3-8) with the deployable blade assembly (340) in the first position (figs 5 or 8) in which the deployable cutting structure is recessed with respect to the primary cutting structure (340 is retracted and recessed with respect to 330 in figs 5 & 8) to drill a bore with a first diameter (inherent to the position of figs 5 or 8);
operating the actuation mechanism to cause the deployable blade assembly to move, toward the cutting plane from the first position (figs 5 or 8) to the second position (figs 3 or 7);
moving the deployable blade assembly from the first position to the second position under the action of fluid pressure (¶ 40); and
operating the drill bit with the deployable blade assembly in the second position to drill a bore with a diameter equal to or less than the first diameter (figs 3 & 4 have a narrower diameter than that of figs 5 & 6; fig 8 has the same diameter as fig 7; ¶ 56).
Dewey further discloses that the actuation direction of piston 370 may be reversed so that "instead of retracting the piston 370, in other embodiments the piston 370 may be advanced to actuate the cutting devices" (¶ 59). This comprises a generic actuation mechanism configured to cause the deployable blade assembly to move from the first position (now fig 8 if the actuation reversal of ¶ 59 is used) to the second position (now fig 7 where the cutting devices are actuated by the "advance" of piston 370 per ¶ 59). However Dewey does not disclose the details of such arrangement or how the piston would be advanced as opposed to retracted.
However Baker discloses an actuation mechanism for controlling the actuation of a downhole cutting tool (title). The actuation mechanism ("plunger 19" - second full ¶ of col 2) configured to cause a tool assembly to move from a first position to a second position (ibid);
wherein the actuation mechanism is a blocking assembly ("Plunger 19" both occupies and therefore blocks the internal passage: fig 2. Further "an orifice or restriction is provided in the plunger passage 30 to enable a back pressure to be built up on the high pressure side of the piston" - col 3:11-15. "Restricted orifice means 32") configured to move from a first arrangement (not shown, but clearly taught as the un-actuated position of the plunger), in which the flow path is open and fluid can flow through the flow path (ibid; in the un-actuated position, fluid can flow through the internal flow path, including "restricted orifice means 32"), to a second arrangement (appears to be shown in fig 2), in which the blocking assembly is arranged to restrict fluid flow through the flow path (via "restricted orifice means 32" - first ¶ of col 4), in response to a change in the flow of drilling fluid through the drill bit (first ¶ of col 4. The examiner notes that the actuating piston of Baker meets both the "flow path" requirements above: allows fluid flow through in the first position, and restricting fluid flow in the second position. It is moot that fluid flow is also restricted in the first position by orifice 32; "fluid can [still] flow through the flow path" as claimed. The claim is not worded with sufficient narrowness to obviate this interrelation);
moving the deployable blade assembly (340 of Dewey) from the first position to the second position under the action of fluid pressure (¶ 59 of Dewey) in response to the blocking assembly moving to the second arrangement (purpose of the modification of Dewey in view of Baker).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the actuation mechanism taught by Baker to actuate the cutting assembly taught by Dewey.
First, as discussed above, Dewey suggests such a modification in ¶ 59 but does not teach the details of the mechanism, thus forcing the reader to look elsewhere for a more detailed description. Baker teaches an actuation sleeve that is moved downhole towards the end of the bit, which is commensurate with the "advancing" of "piston 370" taught by Dewey in ¶ 59. Second, the actuation mechanism taught by Baker allows for the actuation of tools by fluid pressure while still allowing fluid to flow to cool the bit and carry cuttings away. The mechanism is also durable and easy to repair (col 4:26-56).

Claim 20: The method of claim 17, wherein the blocking assembly ("Plunger 19") is disposed in the outer housing when the drill bit is deployed in the wellbore (plunger 19 is deployed with the bit from the surface).

Claim 21: The method of claim 17, wherein the blocking assembly ("Plunger 19") comprises an occluding member ("restricted orifice means 32") and a restraint configured to prevent the occluding member from escaping the outer housing (threading between 32 & plunger body 20: fig 1 & col 3:33-34).

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676